DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.

Claim Objections
Claims 17-18 are objected to because of the following informalities:
Regarding claim 17, line 8, “first downhole leak monitor” should be changed to --downhole leak monitor--.
Regarding claim 18, line 1, “wherein the the” should be changed to --wherein the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “a rechargeable power source component” in line 3. It is unclear as to whether or not this is referring to the same rechargeable power source component in newly amended claim 1 or if it is referring to a separate rechargeable power source component.
Regarding claim 18, the newly amended claim recites wherein the power source is operable to provide the electrical energy to the rechargeable power source. It is unclear as to whether or not “the power source” is referring back to the rechargeable power source or to a separate power source. If the formerf is true, it is unclear as to how the power source provides energy to itself. Based on the previous version of the claim, it appears as though it should state that the energy converter is operable to provide the electrical energy to the rechargeable power source; however, such a limitation has already been brought into independent claim 17, from which claim 18 depends upon.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2008/0106972 A1) (hereinafter Liang) in view of Xia et al. (WO 2016/108914 A1) (hereinafter Xia) and Tinnen et al. (US 2011/0049901 A1) (hereinafter Tinnen).
1, Liang teaches a downhole sensor system (see Abstract) comprising: a plurality of downhole monitors [sensing elements 102a-102g] (Para [0019]), each downhole monitor of the plurality of downhole monitors deployed outside a casing [106] of a wellbore (Para [0019], see Fig. 1), and each downhole monitor of the plurality of downhole monitors operable to:
detect at least one property of a fluid flow (Para [0024], see Fig. 4);
establish, at a respective monitor location that is outside of the casing, a connection with at least one other downhole monitor of the plurality of downhole monitors, the connection being one of a plurality of connections, together which, communicatively connects the downhole monitor to a top downhole monitor of the plurality of downhole monitors, the top downhole monitor being a downhole monitor most proximate to a surface of the wellbore [network of sensing elements communicating with each other, including a top downhole monitor most proximate to a surface of the wellbore] (Para [0028-0029], see Fig. 6);
transmit, from the respective monitor location, data indicative of the at least one property of the fluid flow to the at least one other downhole monitor of the plurality of downhole monitors (Para [0019, 0024, 0028-0030]); and
convert a non-electrical form of energy into electrical energy to recharge a rechargeable power source component of the downhole leak monitor [sensors having energy storage elements and powered by energy in elastodynamic waves] (Para [0019, 0024], see Fig. 4).
Liang fails to teach wherein each downhole monitor is a downhole leak monitor operable to detect at least one property of a fluid flow through an aperture of a barrier 
Liang in view of Xia fails to teach wherein the non-electrical form of energy converted into electrical energy to recharge the rechargeable power source component is a kinetic energy. Tinnen teaches a downhole energy generation device and method wherein kinetic energy in the form of vibration is converted into electrical energy to recharge a rechargeable battery pack (Para [0037]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Liang in view of Xia with Tinnen such that kinetic energy is converted into electrical energy to recharge the rechargeable power source component in order to add lifetime, functionality, and redundancy to the operation of autonomous downhole devices - see Tinnen Para [0031]. 
Regarding claim 2, Liang in view of Xia and Tinnen as applied to claim 1 above teaches the claimed invention, in addition to wherein the at least one property of the fluid flow comprises one or more of a material property of the fluid flow, a flow rate of the fluid flow, a conductivity of the fluid flow, a resistivity of the fluid flow, an amount of 
Regarding claims 3 and 5, Liang in view of Xia and Tinnen as applied to claim 1 above teaches the claimed invention, in addition to wherein the plurality of downhole monitors comprises a first downhole monitor deployed at a first location along the casing; and a second downhole leak monitor deployed at second location along the casing (see Liang Fig. 1), wherein the first downhole leak monitor is further operable to receive data indicative of the at least one property of the fluid flow (Liang Para [0019, 0024, 0028-0030]). Liang in view of Xia fails to teach determining the location of the aperture with the first downhole leak monitor based on data detected by the first downhole leak monitor and indicative of the at least one property of the fluid flow and based on data received from the second downhole leak monitor and indicative of the at least on property of the fluid flow. Xia teaches the usage of differential sensing of at least one property of the fluid flow in multiple locations in order to determine a location of the aperture (Xia Pg. 10, lines 10-15). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Liang in view of Xia such that the location of the aperture is determined based on data detected by the first downhole leak monitor and the second downhole leak monitor in order to identify leakage location, quantity, and whether the leakage is annular or inter-annular in nature.
Regarding claim 4, Liang in view of Xia and Tinnen as applied to claim 3 above teaches the claimed invention, except for wherein the barrier is a cement sheath that isolates a first zone of the wellbore from a second zone of the wellbore, wherein the first 
Regarding claim 6, Liang in view of Xia and Tinnen as applied to claim 5 above teaches the claimed invention, except for wherein the first and second downhole leak monitors are deployed azimuthally around a circumference approximately perpendicular to a longitudinal axis of the casing, and wherein the first downhole leak monitor is further operable to perform an azimuthal analysis of the location of the aperture based on data detected by the first downhole leak monitor and indicative of the at least one property of the fluid flow and based on data received from the second downhole leak monitor and indicative of the at least one property of the fluid flow. Xia additionally teaches first and second downhole leak monitors deployed azimuthally around a circumference approximately perpendicular to a longitudinal axis of the casing, and 
Regarding claim 7, Liang in view of Xia and Tinnen as applied to claim 1 above teaches the claimed invention, except for further comprising at least one fluid flow detector deployed along an annulus between the casing and the wellbore, wherein each fluid flow detector of the at least one fluid flow detector is operable to detect the fluid flow through the aperture of the barrier; determine the location of the aperture; and transmit data indicative of the location of the aperture to one or more downhole leak monitors of the plurality of downhole leak monitors. Xia additionally teaches at least one fluid flow detector deployed along an annulus between the casing and wellbore operable to detect the fluid flow through the aperture and determine the location of the aperture (Pg. 5, line 8 - Pg. 6, line 18, Pg. 10, lines 10-15, see Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Liang in view of Xia such that at least one fluid flow detector is deployed along an annulus between the casing and the wellbore for determining the 
Regarding claims 8-9, Liang in view of Xia and Tinnen as applied to claim 1 above teaches the claimed invention, in addition to further comprising at least one of a wireline cable and an optical fiber deployed in the wellbore and communicatively connected to a top downhole leak monitor of the plurality of downhole leak monitors and operable to transmit data indicative of the at least one property of the fluid flow and the location of the aperture to a surface based electronic device [cable 104] (Liang Para [0019]).
As best understood regarding claim 10, Liang in view of Xia and Tinnen as applied to claim 1 above teaches the claimed invention, in addition to wherein each downhole leak monitor of the plurality of downhole leak monitors further comprises the rechargeable power source and an energy converter coupled to the rechargeable power source component and operable to convert a non-electrical form of energy into electrical energy; and provide the electrical energy to the rechargeable power source component [sensors having energy storage elements and powered by energy in elastodynamic waves] (Liang Para [0019, 0024], see Fig. 4).
Regarding claim 11, Liang in view of Xia and Tinnen as applied to claim 1 above teaches the claimed invention, in addition to wherein each downhole leak monitor of the plurality of downhole leak monitors is further operable to establish a long hop connection with a non-adjacent downhole leak monitor; and transmit data indicative of the at least one property of the fluid flow and the location of the aperture to the non-adjacent downhole tool (Liang Para [0028-0030], see Figs. 6-7).
12, Liang in view of Xia and Tinnen as applied to claim 1 above teaches the claimed invention, in addition to wherein each downhole leak monitor of the plurality of downhole leak monitors is further operable to establish a connection with a downhole tool deployed in the casing of the wellbore; and transmit data indicative of the at least one property of the fluid flow and the location of the aperture to the downhole tool (Liang Para [0019, 0024, 0028-0030]).

Regarding claim 13, Liang teaches a method to monitor a leak in a downhole environment (see Abstract), the method comprising:
detecting, by a first downhole monitor of a plurality of downhole monitors [sensing elements 102a-102g] (Para [0019]) deployed outside a casing [106] of a wellbore (Para [0019], see Fig. 1), at least one property of a fluid flow (Para [0024], see Fig. 4);
establishing, from a monitor location that is outside of the casing, a connection with a second downhole leak monitor of the plurality of downhole leak monitors, the connection being one of a plurality of connections together which, communicatively connects each downhole leak monitor of the plurality of downhole leak monitors [network of sensing elements communicating with each other] (Para [0028-0029], see Fig. 6);
transmitting, from the monitor location, data indicative of the at least one property of the fluid flow to the second downhole monitor of the plurality of downhole monitors (Para [0019, 0024, 0028-0030]); and

Liang fails to teach wherein each downhole monitor is a downhole leak monitor operable to detect at least one property of a fluid flow through an aperture of a barrier and determine a location of the aperture. Xia teaches a fluid leak detection system comprising downhole leak monitors deployed along a casing of a wellbore operable to detect at least one property of a fluid flow through an aperture of a barrier and determine a location of the aperture (Pg. 5, line 8 - Pg. 6, line 18, Pg. 10, lines 10-15, see Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Liang with Xia such that method is performed such that the downhole monitors are leak monitors operable to detect at least one property of a fluid flow through an aperture of a barrier and determine a location of the aperture, in order to monitor for unwanted fluid leakage in multiple locations of a downhole system.
Liang in view of Xia fails to teach wherein the non-electrical form of energy converted into electrical energy to recharge the rechargeable power source component is a kinetic energy. Tinnen teaches a downhole energy generation device and method wherein kinetic energy in the form of vibration is converted into electrical energy to recharge a rechargeable battery pack (Para [0037]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Liang in view of Xia with Tinnen such that kinetic energy is converted into 
Regarding claims 14-15, Liang in view of Xia and Tinnen as applied to claim 13 above teaches the claimed invention, in addition to further comprising receiving data indicative of the at least one property of the fluid flow (Liang Para [0024]). Liang in view of Xia fails to teach determining the location and triangulating the location of the aperture with the first downhole leak monitor based on data detected by the first downhole leak monitor and indicative of the at least one property of the fluid flow and based on data received from the second downhole leak monitor and indicative of the at least on property of the fluid flow. Xia teaches the usage of differential sensing of at least one property of the fluid flow in multiple locations in order to determine a location of the aperture (Xia Pg. 10, lines 10-15). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Liang in view of Xia such that the location of the aperture is determined/triangulated based on data detected by the first downhole leak monitor and the second downhole leak monitor in order to identify leakage location, quantity, and whether the leakage is annular or inter-annular in nature.
Regarding claim 16, Liang in view of Xia and Tinnen as applied to claim 13 above teaches the claimed invention, except for further comprising receiving data indicative of the at least one property of the fluid flow and the location of the aperture from a fluid flow detector that is deployed in an annulus between the casing and the wellbore, wherein determining the location comprises determining the location based on data received 

Regarding claim 17, Liang teaches a downhole monitor (see Abstract) comprising: a sensor [one of sensing elements 102a-102g] located at a sensor location outside of a casing [106] of a wellbore and operable to detect, from the sensor location, at least one property of a fluid flow (Para [0019, 0024], see Figs. 1, 4);
a processor [201];
an energy converter configured to convert a non-electrical form of energy into electrical energy to recharge a rechargeable power source component [sensors having energy storage elements and powered by energy in elastodynamic waves] (Liang Para [0019, 0024], see Fig. 4); and
 a transmitter operable to: establish, at the sensor location, a connection with at least one downhole monitor of a plurality of downhole monitors [sensing elements 102a-102g] deployed along a wellbore (see Fig. 1), the connection being one of a plurality of connections together which, communicatively connects each downhole monitor of the plurality of downhole monitors [network of sensing elements communicating with each other] (Para [0028-0029], see Fig. 6); and transmit data indicative of the at least one property of the fluid flow to at least one downhole monitor of the plurality of downhole monitors (Para [0019, 0024, 0028-0030]).

Liang in view of Xia fails to teach wherein the non-electrical form of energy converted into electrical energy by the energy convertor to recharge the rechargeable power source component is a kinetic energy. Tinnen teaches a downhole energy generation device and method wherein kinetic energy in the form of vibration is converted into electrical energy to recharge a rechargeable battery pack (Para [0037]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Liang in view of Xia with Tinnen such that the energy convertor is configured to convert kinetic energy into electrical energy to recharge the rechargeable power source component in order to add lifetime, functionality, and redundancy to the operation of autonomous downhole devices - see Tinnen Para [0031]. 
As best understood regarding claim 18, Liang in view of Xia and Tinnen as applied to claim 17 above teaches the claimed invention, in addition wherein the energy converter is operable to provide the electrical energy to the rechargeable power source [sensors having energy storage elements and powered by energy in elastodynamic waves] (Liang Para [0019, 0024], see Fig. 4).
Regarding claim 19, Liang in view of Xia and Tinnen as applied to claim 17 above teaches the claimed invention, in addition to further comprising a receiver operable to receive data indicative of the at least one property of the fluid flow from another downhole leak monitor (Liang Para [0024]). Liang in view of Xia fails to teach wherein the processor is further operable to triangulate the location of the aperture based on the at least one fluid property detected by the sensor and based on data received from the other downhole 
Regarding claim 20, Liang in view of Xia and Tinnen as applied to claim 17 above teaches the claimed invention, in addition to wherein the transmitter is further operable to establish a connection with a downhole tool deployed in the casing of the wellbore; and transmit data indicative of the at least one property of the fluid flow and the location of the aperture to the downhole tool (Liang Para [0019, 0024, 0028-0030]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861